Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jul. 14, 2021 has been entered.  All arguments and the IDS submitted on Jul. 14, 2021 have been fully considered.  
 


Status of the Claims 
	Claims 1-3, 5, 8-9, 11, 20, 29, 35, 54, 57-59, 62-64, 66-67, 82, 84-85, 87, 93, 113, 115 and 231 are currently pending.
Claims 115 and 231 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
 	Claims 4, 6, 7, 10, 12-19, 21-28, 30-34, 36-53, 55-56, 60, 61, 65, 68-81, 83, 86, 88-92, 94-112, 114, 116-230 and 232-336 are cancelled. 
	Claims 1-3, 5, 8-9, 11, 20, 29, 35, 54, 57-59, 62-64, 66-67, 82, 84-85, 87, 93, and 113 have been considered on the merits.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are maintained with some revisions.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 8-9, 11, 20, 29, 35, 54, 57-59, 62-64, 66-67, 82, 84-85, 87, 93, and 113 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (Biotechnology and Bioengineering, 1999) in view of Sharei et al. (WO 2013/059343 A1).
With respect to claim 1, Williams teaches a method for delivering exogenous molecules into a cell (abstract) where the cells in a suspension are passed through a micropore filter (surface containing pores) that cause poration of the plasma membrane so that the cell takes up the macromolecule (abstract, Fig. 1, and pg. 342 Col. 1 last para.).  With respect to claims 2 and 3, Williams teaches the method where the surface claim 5, Williams teaches the method where the microporous membranes are polycarbonate (pg. 342 Col. 2 para. 2).  With respect to claims 8 and 9, Williams teaches the method where the membrane has pore which are 5 µm, 8 µm, 10 µm, or 12 µm and the cell diameter average is 12.9 µm which would give pores with 39%, 62%, 77.5%, and 93% respectively, of the cell diameter.  These percentages are about 40%, 60%, 80% and 90%.  With respect to claim 11, Williams teaches the method where the pores are 5 µm, 8 µm, 10 µm, 12 µm, 16 µm or 18 µm (pg. 343 Col. 2 para. 2 Fig. 2).  With respect to claim 20, Williams teaches that the pores have diameter and the membranes are 12 µm thick (pg. 342 Col. 2 para. 3 and pg. 343 Col. 2 para. 2 Fig. 2), therefore, the pores have a cross-sectional shape that is circular and cylindrical.  With respect to claim 29, Williams teaches that the pores are distributed in parallel and in series (Fig. 1).  With respect to claim 35, Williams teaches that the membranes are 12 µm thick (pg. 342 Col. 2 para. 3).  
Williams is silent with respect to whether the surface is hydrophilic or hydrophobic and/or charged as recited in claim 54.  However, the surface would inherently be hydrophilic or hydrophobic and it would have been within the purview of ordinary skill in the art to adjust the surface characteristics depending on the particular compound to be delivered to the cell and the cell type. 
With respect to claim 57, Williams teaches the method where the cells in suspension are CHO (Chinese hamster ovary) cells (mammalian cells and one cell type (purified) and a cell line) (pg. 342 Col. 2 para. 1).  With respect to claim 67, Williams teaches the method where the compound is a luciferase reporter vector or a plasmid claim 82, Williams teaches the method where the compound is added to the cell suspension before passing through the pore (pg. 343 Col. 1 para. 2-3).  Although Williams is silent with respect to the temperature at which the method is performed and does not explicitly the temperature is 0-45°C as recited in claim 84, one of ordinary skill in the art would understand from the disclosure of Williams that the temperature would have been room temperature or around 21°C (Materials and Methods).  With respect to claims 85 and 93, Williams teaches the method where the cells are passed through the pores by positive pressure of 34.5 kPa (5 psi) (pg. 343 Col. 1 para. 3).   
Williams does not teach the method where the cell suspension comprises a mixed cell population as recited in claims 1 and 58.  Williams does not teach the method where the cell suspension comprises whole blood, lymph or peripheral blood mononuclear cells as recited in claim 59.  Williams does not teach the method where the cell suspension comprises cells that are purified primary cells as recited in claims 1 and 62.  Williams does not teach the method where the cell is an immune cell, a stem cell, a tumor cell, a fibroblast, a skin cell, a neuron or a red blood cell as recited in claim 63.  Williams does not teach the method where the cell suspension comprises cells that are immune cells and is one of the immune cells listed and recited in claim 64.  However, Sharei teaches a similar method of delivering a compound into a cell by passing the cell through a constriction where the cell is an immune cell including dendritic cells, monocytes, T cells, B cells and other lymphocytes (peripheral blood mononuclear cells) (pg. 2 lines 3-16, pg. 22 lines 21-27 and pg. 48 lines 18-22).  In addition, Sharei teaches the method using whole blood (Fig. 34).  Sharei teaches the in vivo, including erythrocytes, skeletal muscle cells, cardiac muscle cells, epidermal cells, endothelial cells and gut cells (pg. 342 Col. 1 para. 2).  Accordingly, at the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to have utilized the claimed immune cells in the method for delivering compound into a cell 
Williams does not teach the method where the cells are human as recited in claim 66.  However, Sharei teaches a similar method of delivering a compound into a 
Williams does not teach the method where the pressure is applied using a syringe, a pump or a vacuum as recited in claim 87.  However, Sharei teaches a similar method of delivering a compound into a cell by passing the cell through a constriction where the cell drivers to move through channels or conduits for the delivery of a compound include pumps, syringes and vacuum pumps (pg. 2 lines 3-16 and pg. 4 lines 20-26).  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Williams in such a way that the cells are passed through the pores under pressure using a syringe, pump or vacuum for the 
Williams is silent with respect to the viscosity of the cell suspensions and does not teach a range of viscosity of about 8.9 x 10-4 to 4.0x10-3 Pa.s as recited in claim 113.  However, Sharei teaches cell concentrations can range from 104 to 109 cells/ml (pg. 27 lines 15-17).  Sharei further teaches that concentration of the cells used depends on how many cells the device is capable of treating without clogging of the channels (pg. 62 line 29 to pg. 63 line 6).  Although Sharei is also silent with respect to the actually viscosity of the cell suspension, it would have been obvious to one of ordinary skill in the art that the concentration and, in turn the viscosity of the cell suspension would be a result effective variable depending on the pore size and the size of the cells used in the method as described by Sharei.  Accordingly, at the effective time of filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Williams to adjust the viscosity of the cells appropriately so that the cell suspension passes through the filter with pores without clogging as taught by Sharei.  
prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Double Patenting
The nonstatutory double patenting rejections have been revised due to amendments in Appl. No. 16/068631.  The nonstatutory double patenting rejections over Appl. No. 16/098404 and 16/098,405 are maintained

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1-3, 8, 9, 11, 57, 58, 62, 66, 67 and 82 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 41, 49, 50, 54, 55, 57-62 of copending Application No. 16/068631.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims encompass those of the copending patent application.  In addition, both claim methods of delivering a compound or complex into a cell by passing a cell suspension through a pore or constriction which 
The limitation of instant claim 2 of where the surface is a membrane is recited by claims 57 and 60 of co-pending application No. 16/068631.
The limitation of instant claim 3 of where the surface is a filter is recited by claims 57 and 59 of co-pending application No. 16/068631.
The limitation of instant claims 8 and 9 of the pore size cross-sectional width is about of a certain percentage of the cell diameter is recited by claim 63 of co-pending application No. 16/068631.
The limitation of instant claim 11 of the pore size is recited by claim 61 of co-pending application No. 16/068631.
The limitation of instant claim 57 of where the cell suspension comprises a mammalian cells is recited by claim 54 of co-pending application No. 16/068631.
The limitation of instant claims 1 and 58 of where the cell suspension comprises a mixed cell population is recited by claim 49 of co-pending application No. 16/068631.
The limitation of instant claims 1 and 62 of where the cell suspension comprises a purified cell population is recited by claim 50 of co-pending application No. 16/068631.
The limitation of instant claim 66 of where the cell suspension comprises a human cells is recited by claim 55 of co-pending application No. 16/068631.
The limitation of instant claim 67 of the compound comprising one or more of a nucleic acid, a protein or peptide or a polypeptide-nucleic acid complex is recited by claims 37 and 40 of co-pending application No. 16/068631. 


Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 7 of copending Application No. 16/098404.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims encompass those of the copending patent application.  In addition, both claim methods of delivering a compound into a cell by passing a cell suspension through a pore or constriction which deforms the cell causing a perturbation of the cell such that the compound enter the cell and where the cell suspension is contact with the compound.  The limitations of instant claim 1 is recited by instant claim 7 of co-pending application No. 16/098404.  Although, instant claim 7 of co-pending application No. 16/098404 does recited a mixed cell population or a purified primary cell, it would have been obvious to one of ordinary skill in the art to use an anucleate cell which is a purified primary cell based on claims 3 and 35-38 of co-pending application No. 16/098404 which recite a method of using purified anucleate cells, and whole blood to treat an immune response by passing the cell suspension through a constriction.   

Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 14 and 17 of copending Application No. 16/098405.  Although the conflicting claims are not 


Response to Arguments 
Applicant's arguments filed Jul. 14, 2021 have been fully considered but they are not persuasive.
Applicant notes in the previous Remarks, they argued that Williams does not teach or suggest that the method of “filtroporation” can be used for other cell types or how it can be adapted for delivery into different cell types such as primary cells, and at most discusses how membranes in mammalian cells are perturbed.  Applicant also in vivo, including erythrocytes, skeletal muscle cells, cardiac muscle cells, epidermal cells, endothelial cells and gut cells (pg. 342 Col. 1 para. 2).  With respect to the argument that the methods of Sharei and Williams cannot be combined since the delivery method in 
Applicant argues that Williams only suggests that limited amount of plasma membrane disruption in vivo and that when primary cells are cultured in vitro the cells behave differently and for primary hepatocytes it can be a challenge to keep the cells alive and functional in culture (Remarks pg. 8 last para.).  However, this argument was not found to be persuasive, since as stated above Williams teaches a method of introducing a compound into a cell by passing a cell suspension through a surface containing pores and that the method can be adjusted depending on the cell type (Introduction and pg. 342 Col. 1 last para.).
Applicant further argues that a skilled person would not reasonably believe that primary cells would recover after filtroporation, since it is known in the art that primary cells are more sensitive to their environment and manipulation, and require specialized media; and that Williams even shows that only 80% of CHO cells, an immortalized cell line, survive pore widths of 5 µm (Remarks pg. 8 last para.).   However, this argument was not found to be persuasive, since Williams suggests that their method can be used for a variety of cell types and Sharei teaches a similar mechanoporation method where a compound is delivered into cell by producing pores in the cells by passing the cells through a constriction with pressure and where the cells are a mixed cell population and a purified primary cell population (pg. 2 lines 3-16, pg. 10 lines 24-30, pg. 22 lines 21-27, pg. 37 lines 17-18, pg. 48 lines 18-22, Fig. 30 and 34).  It is maintained that at the 
Applicant argues that there is no reasonable expectation of success that the cell deformation technique taught by Williams would work for the primary cells Sharei, since the skilled person cannot reasonably predict whether primary cells can survive membrane disruption in the claimed in vitro manipulations based on the in vivo repair taught by Williams (Remarks pg. 9 para. 1).  However, this argument was not found to be persuasive, since both teach methods using mechanoporation and the constriction method of Sharei produces pores in a similar manner that of filtroporation method of Williams.  By passing the cells through a pore or a constriction with pressure pores are produced by the two techniques.  Furthermore, Williams teaches the parameters to be adjusted of the filtroporation method depending on the cell types (pg. 345 Col. 1-2 bridging para.).
Applicant argues that even though Williams suggests that the method might work for a wide variety of cell types, William does not actually provide enough evidence or data that their method would work for other cell types than CHO and without such evidence or data, the skilled person would not predict that the method can be widely 
Applicant argues that there is no motivation for a skilled person to apply the filtroporation method taught by Williams to primary cells and mixed cell populations taught by Sharei, since Williams only has a highly generalized statement about adjusting the strain to suit the cell type and that there are no teachings or data in Williams to how vary the pore size or optimal pressure to vary the strain according to different characteristics of a macromolecule and different cell types, teaches that deviations from the optimized parameter for payload delivery into CHO cell jeopardizes the delivery.  However, these arguments were not found to be persuasive, since Williams clearly teaches adjusting certain parameters of the filtroporation method according to the cell type.  Williams teaches that the plasma membranes of cells in suspension are subjected to tangential strain when the cells are forced through micropores and the magnitude of the strain can be increased with increased driving 
Applicant argues that the constriction-mediated delivery method of Sharei is different from the filtroporation method of Williams and cannot be combined, since the method in Sharei uses smaller constrictions and higher operational pressures from those disclosed in Williams which are optimized for filtroporation delivery to CHO cells and the parameters, such as the smaller pore size, of Sharei do not work for CHO cells (Remarks pg. 11-12 bridging para.).  Applicant argues that would not have a reasonable expectation of success in applying the same conditions of the constriction-mediated delivery to the primary cells and mixed populations in Sharei for use in the filtroporation method in Williams and the cell types cannot simply be substituted in view of Williams and Sharei (Remarks pg. 12 para. 1).  However, these arguments were not found to be persuasive, since Williams and Sharei teach adapting the pore size and condition to suit the cell type being used.  Williams teaches the parameters to be adjusted of the filtroporation method depending on the cell types (pg. 345 Col. 1-2 bridging para.).  Sharei teaches that the diameter of the constriction is a function of the diameter of the cell (abstract). 
Applicant requests that the nonstatutory obviousness-type double patenting rejections to Applications be withdrawn, since the present application has an earlier priority date (Remarks pg. 13 last para.).  However, the double-patenting rejections to the conflicting applications will require terminal disclaimers should the co-pending  


Conclusion
	No claims are allowed.





Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632